Name: Commission Regulation (EEC) No 596/86 of 28 February 1986 fixing the quota for imports into Portugal of maize starch from third countries
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  cooperation policy;  Europe
 Date Published: nan

 No L 58/ 14 Official Journal of the European Communities 1.3 . 86 COMMISSION REGULATION (EEC) No 596/86 of 28 February 1986 fixing the quota for imports into Portugal of maize starch from third countries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricul ­ tural products subject to the system of transition by stages ('), and in particular Article 3 thereof, Article 1 1 . The initial quota for maize starch falling within subheading 11.08 A I of the Common Customs Tariff applicable to imports into Portugal from third countries shall be 40 tonnes . For the period from 1 March to 31 December 1986 the quota shall be 33,3 tonnes . 2 . The quota for 1991 shall be the initial quota for 1986 , increased by 10%. For each subsequent year, until 1995 inclusive, the quota shall be equal to that of the preceding year increased by 10 %. Whereas the initial quota for imports into Portugal of maize starch was fixed by Regulation (EEC) No 3797/85 at 0,3 % of average annual Portuguese production in the three years preceding accession for which statistics are available ; whereas this average production is 13 206 tonnes ; Whereas , in order not to accord less-favourable treat ­ ment to Community products than to products from third countries, the annual rate of increase of the quota should be determined on the basis of the rate provided for in the Act of Accession for the increase of imports into Portugal of the same products from the Com ­ munity as constituted at 31 December 1985 ; A rticle 2 The Portuguese authorities shall communicate to the Commission , not later than the last day of each month, the quantities of maize starch for which import licences were issued during the preceding month , distinguishing between imports from third countries and imports from the Community as constituted at 31 December 1985 . Whereas the information required for assessing trade between Portugal and third countries and between Por ­ tugal and the Community as constituted at 31 Decem ­ ber 1985 should be defined ; A rticle 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 367 , 31 . 12 . 1985 , p. 23 .